Exhibit 10.3



[faslogoa01.jpg]
11215 Metro Parkway
Fort Myers, Florida 33966
(239)277-6200












March 3, 2015






Todd Vogensen






Dear Todd:


It is with great pleasure that we offer you the details of your appointment to
the position of Executive Vice President, Chief Financial Officer, Chico’s FAS,
Inc. You will continue to participate in all of the compensation and benefit
programs offered to associates. This letter will outline the specific changes to
your total compensation package as a result of your change in position.
 
Title:
Executive Vice President, Chief Financial Officer



Reporting to:
David Dyer

 
Base Salary:
$475,000 annually



Promotion Date:
February 23, 2015



Management Bonus Plan:
Target of 70% of base salary earned during the performance period, prorated from
date of promotion, contingent upon the achievement of corporate financial
objectives. The terms of the bonus, including eligibility, payouts and
objectives, may be modified from time to time.



Equity Grant:
You will be eligible for an annual grant of stock for FY15 targeted at $800,000
in value delivered in the form of equal parts of Restricted Stock and
Performance Share Units (PSUs). The final number of shares delivered is subject
to Board approval.  In the future, you will be eligible for annual equity grants
as determined by management.



Executive Benefits:
Remain the same





Congratulations on your new role! I wish you continued success at Chico’s FAS.


Sincerely,




/s/ David F. Dyer                  
David F. Dyer
President & CEO



[brandlogosbara02.jpg]